The opinion of the court was delivered by
Me. Justice Pope.
The appellant was convicted of murder at the February term, 1895, of the Court of General Ses*325sions for Laurens County, in this State, and after judgment of death had been duly passed, he appealed to this court upon two grounds: “First. Because his honor erred íd charging the jury, ‘You will write your verdict, Mr. Foreman, if you should find the defendant guilty of murder, just the one word, guilty; if guilty of manslaughter, guilty of manslaughter.’ Second. Because his honor erred, after he determined to go on and charge the jury fully, in not charging the jury the law as to the punishment for murder, viz: that the j nry may find a special verdict recommending the prisoner to the mercy of the court, whereupon the punishment shall be reduced to imprisonment in the penetentiary with hard labor during the whole lifetime of the prisoner.”
1 From the record we learn that, just before beginning his charge to the jury, the Circuit Judge was assured by prisoner’s counsel that it was only necessary in his charge to set forth the crime of murder, and at the conclusion of his charge prisoner’s counsel assured him that his charge was satisfactory, except that such counsel desired the Circuit Judge to more fully explain what is meant in the law by a reasonable doubt. This was done by the Circuit Judge. It seems to us that the first ground must be dismissed, under the ruling of this court in the recent case of State v. Faile, 43 S. C., 52. The second ground is ruled by the case of State v. Dodson, 16 S. C., 463, and must be dismissed.
It is the judgment of this court, that the judgment of the Circuit Court be affirmed, and that the case be remanded to the Circuit Court for the purpose of having a new day assigned for the execution of the sentence heretofore imposed.- Let the remittitur herein be sent down forthwith.